DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 06/09/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 8, and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method of organizing human activity for the purpose of a financial obligation (e.g. carrying out a wagering game) and a mental process without significantly more.  As per step 1 examiner recognizes that computer elements are included.  As per step 2A examiner notes the claim(s) recite(s) “a) receive user interaction data associated with a fantasy gaming contest through a user interface displayed on the at least one display device, the user interaction data including one or more selections for a fantasy gaming contest, wherein each of the one or more selections are associated with one or more results of a subsequent non-fantasy gaming contest live event; b) responsive to the receipt of user interaction data, and prior to the occurrence of the fantasy gaming contest and the subsequent non-fantasy gaming contest live event, identify the one or more selections from the user interaction data, determine at least one item of interest for the user associated with the one or more selections, and identify a characteristics of one or more wagering options corresponding to the at least one item of interest for the user, wherein the one or more wagering options have outcomes based on the results of the one or more subsequent wagering games; c) responsive to the determination of the one or more wagering options and prior to the occurrence of the subsequent non-fantasy gaming contest live event, display the one or more wagering options through the user interface displayed on the at least one display device, whereby the one or more wagering options are made selectable only prior to the occurrence of the subsequent non-fantasy gaming contest live event; and d) responsive to the receiving through the user interface a selection of at least one wagering option from the one or more wagering options displayed on the at least one display device prior to the occurrence of the subsequent non-fantasy gaming contest live event, deduct an amount of credit from a user account, wherein the amount of credit includes one or both of an amount of credit for the fantasy gaming contest and an amount of credit associated with the selection of at least one wagering option” which is directed to the method of presenting a wagering game to a player, including reciting generic computer elements, for the purpose of allowing a player to wager on various aspects of a sports game including the fantasy sports element and the live game.  The method further includes steps on when to present information, how to present information, and when to resolve monetary steps via charging for a wager and paying out for a win.  Specifically see wagering options and deducting an amount of credits from a user account in association with a selected wagering option which would be the financial obligation portion for a user to a gaming operator.  As per the mental processor examiner recognizes the steps are a series of mental steps performed on a generic machine wherein the system receives information regarding a user’s selections, processes the information in order to make a determination, and then provides the determination in the form of options to a user.  These would be directed to the recognized mental step of an individual presenting wagering options to another individual based on the individuals expressed interest in a sporting event.  For example an individual presenting wagering options for a football game based on another individual’s interest in football.  Examiner further recognizes the computer elements are generic computer elements and therefore do not provide significantly more than a mental process performed on a generic machine.  This judicial exception is not integrated into a practical application because this amounts to no more than playing of a game to determine a financial obligation in order to organize human activity and does not add extra elements or solutions that goes beyond the means to carry out the game. See MPEP 2106.05(f).  Specifically the method is directed to the abstract idea of presenting a wagering game and determining what a player can wager on and when to collect or payout money.  The fact that the game is a combination of fantasy sports and actual sports wagers does not add significantly more than the act of choosing what to wager on for a sports game.  Additionally the steps of presenting the options based on user’s interest is no more than the step of presenting options after a user interacts with a system such as found commonly in wagering game.  For example presenting wagering options based on a user’s favorite sports teams.  Additionally examiner recognizes the steps performed as generic mental steps performed on a generic machine.  Specifically the steps of determining what a user is interested in and presenting wagering options accordingly.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not raise beyond the act of carrying out a wagering game for a sports game and the steps for what wager to accept and how to resolve financial obligations regarding the game.  Specifically it does not add a practical application that is sufficient to be more than the identified judicial exception.  Additionally the mental steps do not include any steps that raise above a generic mental process or generic machine elements.
As per Step 2B regarding the computer elements examiner recognizes these recite generic network and computer elements including servers, processors, memory, displays, and user interface devices.
Allowable Subject Matter
Applicant has amended to include features from the parent application.  However the claims now stand rejected over 101.
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.  Applicant argues against the 101 rejection above regarding whether or not the claims recited a judicial exemption.   Applicant argues that claim 1 includes a processor and a display device thereby providing a practical application.  Examiner points out that the elements recited are generic machine elements commonly found in the art and therefore do not provide significantly more than the recited exemption.  Applicant further argues regarding the order of the process providing the practical application with focus on the wagering options provided before the sporting event or fantasy sporting event.  Examiner notes that it is common in the art to present wagering options prior to the start of a game or event and therefore this is neither novel or provide a practical application that overcomes the recited exemption.  Further the act of presenting options and accepting credits based on the selection is a financial obligation.  The order this occurs does not change this fact and therefore it must be determined if the recited elements provide significantly more than the recited exemption and therefore a practical application.  Examiner again notes that this is not the case because it is commonly known to present options before a wager.  Additionally presenting options based on interaction is known and not significantly more.  First is it known to provide feedback based on shown interest with wagering option being a form of feedback.  Additionally it is known in the wagering art to present wagering options based on a currently viewed sporting event which could include known wagering events such as racing wherein a user at a track is presented options based on them being at the track.  This would be similar to applicant presenting options based on what a user is viewing or interacting with.  Therefore this is not enough to provide a practical application that overcomes the exemption.  As per applicant’s arguments that the claims are not directed to a game examiner notes that a financial obligation is the recited exemption with examiner recognizing the obligation is directed to wagering on events which is a form of a game.  The options presented are for wagering.  Applicant further argues that the practical application is met by presenting an improvement in the art regarding presenting wagering options based on a user’s interest.  Examiner respectfully disagrees as noted above since presenting wagering options based on user’s interest is known and is not an issue unique to the computer field.  For example a user wagering on their favorite team is known in the art or a user wagering on a sport they are interested in.  It is also known for individuals to only present wagering options based on user’s interest.  An individual would not ask someone who doesn’t watch soccer to wager on the game and realistically expect the other person to agree.  Therefore the steps are recited appear to not provide enough to overcome the exemption and are directed to mental steps known in the art including outside the computing art.  Therefore the financial obligation rejection is maintained.
As per the newly recited mental process exemption see above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/21/2022